   Case 2:19-mj-03377-JBC Document 12 Filed 10/31/19 Page 1 of 2 PageID: 24




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA                       :     Hon. James B. Clark, III, U.SM.J.

        v.                                     :     Mag. No. 19-3377

BRENDA SMITH
                                                     ORDER FOR CONTINUANCE


      This matter having come before the Court on the joint application of Craig

Carpenito, United States Attorney for the District of New Jersey (by Courtney A.

Howard and Catherine Murphy, Assistant United States Attorneys), and defendant

Brenda Smith (by Kevin Carlucci, Esq.), for an order granting a continuance of the

proceedings in the above-captioned matter from the date this Order is signed

through January 15, 2019 to permit defense counsel the reasonable time

necessary for effective preparation in this matter and to allow the parties to

conduct plea negotiations and attempt to finalize a plea agreement; and the

defendant being aware that she has the right to have the matter submitted to a

grand jury within 30 days of the date of his arrest pursuant to Title 18, United

States Code, Section 3161(b); and the defendant, through her attorney, having

consented to the continuance; and one prior continuance having been granted by

the Court; and for good and sufficient cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be continued

for the following reasons:

      (1) Plea negotiations are currently in progress, and both the United States

and the defendant seek additional time to achieve successful resolution of these
  Case 2:19-mj-03377-JBC Document 12 Filed 10/31/19 Page 2 of 2 PageID: 25




 negotiations, which would render any grand jury proceedings and any subsequent

 trial of this matter unnecessary;

       (2) The defendant has consented to the aforementioned continuance;

       (3) The grant of a continuance will likely conserve judicial resources; and

       (4) Pursuant to Title 18, United States Code, Section 3161(h)(7), the ends of

justice served by granting the continuance outweigh the best interests of the

public and the defendant in a speedy trial.

       WHEREFORE, it is on this         day of           2019;

       ORDERED that this action be, and it hereby is, continued from the date this

Order is signed through January 15, 2019; and it is further

      ORDERED that the period from the date this Order is signed through

January 15, 2019 shall be excludable in computing time under the Speedy Trial

Act of 1974,



                                       HONORAB     J4fES 13 cL/jiZc
                                       United Stat Magistrate Judge


Form and entry consented to:

               7k                7)
Courtney A. Hrard
Catherine Mury
Assistant U ed States Attorneys



Kevin C trcci, Esq.
Counsel for Defendant Brenda Smith
